DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 25 February 2020.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 25 February 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is: “anomaly detecting unit configured to detect the plurality of fraudulent transactions from a plurality of transactions” in claims 2, 10, and 16.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of mitigating risk of fraud, e.g., a certain method of organizing human activity. 
The abstract idea is set forth or described by the following limitations: 
(1)  receiving [ ] information related to a plurality of fraudulent transactions from each of a plurality of entities [ ], wherein each of the plurality of entities provides a consent for sharing the information related to corresponding plurality of fraudulent transactions;
(2) generating [ ] Indicators of Fraudulent Transactions (IOFT) metadata based on one or more patterns in the information related to the plurality of fraudulent transactions;
(3) identifying [ ] one or more IOFT data elements from the IOFT metadata, wherein the one or more IOFT data elements comprise transaction details associated with the plurality of fraudulent transactions and excludes confidential details; and

Limitations (1)–(4) represent at least certain methods of organizing human activity. Therefore, limitations (1)–(4) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, each step is performed by the “computing system,” which is merely using a generic computer to implement the abstract idea. Furthermore, limiting receiving/transmitting to a trusted network is merely limiting the abstract idea, at least in-part, to a particular technological environment.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, each step is performed by the “computing system,” which is merely using a generic computer to implement the abstract idea. Furthermore, limiting receiving/transmitting to a trusted network is merely limiting the abstract idea, at least in-part, to a particular technological environment.
Dependent claims 2–8 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, recite additional elements that represent, in addition to elements (1)–(4) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment.
Claims 9–20 contain language similar to claims 1–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–20 are also rejected under 
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 6, 10, 12, 16, and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “anomaly detecting unit configured to detect the plurality of fraudulent transactions from a plurality of transactions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per claim 6, the term “DID standards” renders the claim indefinite because it is a variable term. Claims 12 and 18 are rejected similarly.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuchar et al. (US 2020/0027089 A1) (“Kuchar”), in view of Official Notice and Amaro et al. (US 2013/0124263 A1) (“Amaro”).
As per claim 1, Kuchar discloses a method for preventing fraud in a trusted network, the method comprising: 
receiving, by a computing system, information related to a plurality of fraudulent transactions from each of a plurality of entities in the trusted network ([0051] [0076] [0077]; fig. 11; [0174]), wherein each of the plurality of entities provides a consent for sharing the information related to corresponding plurality of fraudulent transactions (note: “wherein” clause does not affect “receiving” in a manipulative sense, and is therefore not given patentable weight);
generating, by the computing system, Indicators of Fraudulent Transactions (IOFT) metadata based on one or more patterns in the information related to the plurality of fraudulent transactions ([0078]–[0079] [0158]; [0180] [0187]–[0188]);
identifying, by the computing system, one or more IOFT data elements from the IOFT metadata, wherein the one or more IOFT data elements comprise transaction details associated with the plurality of fraudulent transactions and excludes confidential details ([0076] [0157] [0173]); and
transmitting, by the computing system, the one or more IOFT data elements 
Kuchar does not expressly disclose that the one or more IOFT data elements is “in an encrypted format.” However, the Examiner takes Official Notice that transmitting data elements 
Despite the above noted “wherein” clause not being afforded patentable weight, the Examiner also finds that Amaro teaches wherein each of a plurality of entities provides a consent for sharing information related to corresponding plurality of fraudulent transactions (at least [0027] [0412]; [0315]). Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kuchar to include providing consent as taught by Amaro, so that transaction data is used in accordance with user preference. 
As per claim 2, Kuchar, Official Notice, and Amaro teach the method of claim 1, wherein the information related to the plurality of fraudulent transactions is received from an anomaly detecting unit configured to detect the plurality of fraudulent transactions from a plurality of transactions (Kuchar at least fig. 3).
As per claim 3, Kuchar, Official Notice, and Amaro teach the method of claim 1, wherein generating the one or more patterns comprises: analysing and grouping the information based on definitions comprising one or more of, frequency of transactions from a specific Internet Protocol (IP) within an IP range, frequency of transaction based on modes of transactions, information related to the plurality of entities, confidential data elements (Kuchar at least [0187]).

As per claim 5, Kuchar, Official Notice, and Amaro teach the method of claim 1, wherein identifying the IOFT data elements comprises performing checks for blacklist entity information, checks for confidential details and checks for consent to transmit the information over the trusted network (Kuchar [0098] [0168]; Amaro, as cited).
As per claim 6, Kuchar, Official Notice, and Amaro teach the method of claim 1, wherein transmitting the IOFT data elements in an encrypted manner comprises: converting the IOFT data elements into a Decentralized Identity (DID) Document, wherein the DID Document comprises IOFT data elements in the encrypted format compliant with DID standards (Kuchar at least [0173]); and validating the IOFT DID document to manage the consent before transmitting over the trusted network (Kuchar at least [0051] [0068] [0092]–[0093] [0099]). 
As per claim 7, Kuchar, Official Notice, and Amaro teach the method of claim 1, wherein the plurality of entities in the trusted network is provided access to content of the IOFT DID document using Public Key Infrastructure (PKI) (note: “wherein” clause does not affect method 
As per claim 8, Kuchar, Official Notice, and Amaro teach the method of claim 1 wherein the IOFT DID document is transmitted to the plurality of entities in the trusted network over a peer-to-peer communication channel (Kuchar at least [0062]; fig. 1A).
Claims 9–20 contain language similar to claims 1–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685